—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 19, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a flight attendant after the employer discovered that claimant had falsely indicated on his employment application that he had not been convicted of violating any law. Although claimant admitted that he had been convicted of a misdemeanor, he maintained that he was not required to disclose the conviction because it had been expunged from his record and that his attorney and other third persons had advised him that disclosure of his conviction was not required. The Unemployment Insurance Appeal Board, finding that claimant failed to demonstrate that his conviction had been expunged, disqualified claimant from receiving benefits on the ground that he lost his employment through misconduct. Notwithstanding claimant’s excuse for failing to disclose his conviction, we conclude that substantial evidence supports the Board’s decision (see, Matter of Jarvis [Sweeney], 228 AD2d 846; Matter of Yuhas [Sweeney], 220 AD2d 977; Matter of Ghorab [Sweeney], 219 AD2d 793).
Cardona, P. J., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is aifirmed, without costs.